       Case 2:20-cv-00057-KG-CG Document 20 Filed 06/04/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JASON MATTHEW GOODMAN, et al.,
           Plaintiffs,
v.                                                            CV No. 20-57 KG/CG
CITY OF ALAMOGORDO, et al.,
           Defendants,
_______________________________

JASON MATTHEW GOODMAN, et al.,
           Plaintiffs,                                        Consolidated with
v.                                                            CV No. 20-243 CG/GJF
CITY OF ALAMOGORDO, et al.,
           Defendants.

                        ORDER RESETTING TELEPHONIC
                       RULE 16 SCHEDULING CONFERENCE

      THIS MATTER is before the Court after conferring with the parties about a

mutually convenient date and time. IT IS HEREBY ORDERED that the telephonic Rule

16 Scheduling Conference shall be reset for Tuesday, July 7, 2020, at 1:30 p.m.

Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the

prompts, and enter the Access Code 7467959, to be connected to the proceedings. The

parties are not required to submit an amended Joint Status Report.

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
